IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            May 9, 2008

                                     No. 07-10899                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


TSEPHANYAH Y HAWKINS; YAHCHANAN Y HAWKINS

                                                  Plaintiffs–Appellants
v.

CLAUDIA M HUTCHISON; NORMAN M OSTER; STENOSCRIBE, INC;
VOCEDIT, INC

                                                  Defendants–Appellees



                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 1:05-CV-184


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       The essence of Appellants’ complaint is that Appellees wrongfully obtained
a series of state court orders that allegedly subjected them to involuntary
servitude, limited their First Amendment rights, and deprived them of
intellectual and real property.           The “slavery” to which Appellants were
purportedly subjected resulted from Appellees’ alleged threats to report non-



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                        No. 07-10899

compliance with the state court orders to the state court, which could have
resulted in contempt proceedings. Appellants assert numerous civil rights
claims, violations of the Racketeer Influenced and Corrupt Organizations Act
(“RICO”), and state law claims. The district court dismissed without prejudice
Appellants’ RICO claims pursuant to Federal Rule of Civil Procedure 9(b),
granted summary judgment to Appellees on Appellants’ remaining federal law
claims,1 and declined to exercise supplemental jurisdiction over Appellants’ state
law claims.2 Appellants now appeal.
       With respect to Appellants’ RICO claims, Appellants complain that the
district court improperly applied the heightened-pleading standard under
Federal Rule of Civil Procedure 9(b) because their RICO claims were not solely
based upon allegations of fraud. However, regardless of whether a heightened-
pleading standard applies, the district court found that Appellants’ complaint
and RICO Case Statement consisted of only “bald assertions and allegations
unsupported by facts” and lacked sufficient intelligibility for it to understand
whether a valid claim was alleged. See Guidry v. Bank of LaPlace, 954 F.2d 278,
281 (5th Cir. 1992) (conclusory pleadings not sufficient to state a claim for relief).
On appeal, Appellants do not make legal arguments but only conclusory
assertions that their pleadings were sufficient to state RICO violations.
Appellants have, therefore, abandoned this argument. See Yohey v. Collins, 985
F.2d 222, 224-25 (5th Cir. 1993) (holding that issues not argued are abandoned).

       1
         Appellants’ remaining federal law claims consist of: violation of the Thirteenth
Amendment’s prohibition of slavery; violation of the First Amendment’s right to freedom of
expression; violation of the Fourth and Fifth Amendments’ rights to privacy; deprivation of
property and liberty without due process in violation of the Fifth Amendment; conspiracy to
interfere with Appellants’ civil rights in violation of 42 U.S.C. § 1985; negligence in failing to
prevent a conspiracy in violation of 42 U.S.C. § 1985; and civil remedy pursuant to 18 U.S.C.
§ 1595 for the criminal violation of the prohibition against forced labor found in 18 U.S.C. §
1589.
       2
       Appellants’ state law claims consist of: unjust enrichment; intentional infliction of
emotional distress; and breach of fiduciary duty.

                                                2
                                      No. 07-10899

        Furthermore, contrary to Appellants’ assertions, the district court’s sua
sponte requirement of a RICO case statement and dismissal of Appellants’ RICO
claims were not unwarranted interventions into the litigation process. A district
court may “consider the sufficiency of [a] complaint on its own initiative,” and it
may dismiss the complaint “as long as the procedure employed is fair.” Lozano
v. Ocwen Fed. Bank, FSB, 489 F.3d 636, 642 (5th Cir. 2007) (internal quotations
omitted). Because the RICO Standing Order specifically instructed Appellants
to “include the facts the [Appellants are] relying upon to initiate this RICO
complaint,” Appellants cannot now contend that they did not have notice and a
fair opportunity to make their case. See id. at 642-43.
        With respect to the district court’s grant of summary judgment in favor of
Appellees on the remaining federal claims, we find that the district court
correctly dismissed these claims for want of jurisdiction pursuant to the Rooker-
Feldman doctrine.3 As the district court stated: “Stripped to their essentials,
Appellants’ claims in the present case merely seek review of the state court’s
orders. This Court is powerless to engage itself in such a review.”
        Appellant Yahchanan Hawkins argues that the Rooker-Feldman doctrine
does not apply to him because he was not a party to the state suit. Even if this
is correct, Appellant Yahchanan Hawkins’s only remaining federal claim is for
“forced labor” in violation of 18 U.S.C. § 1589. Because Hawkins failed to create
a genuine issue of material fact regarding Appellees’ alleged violation of 18
U.S.C. § 1589, Appellees were entitled to summary judgment on this claim as
well.
        Finally, with respect to Appellants’ state law claims, Appellants contend
that diversity jurisdiction existed and the district court improperly dismissed


        3
        The district court dismissed Appellants’ claims for conspiracy and failure to prevent
conspiracy for separate reasons, and Appellants, on appeal, do not argue that such dismissal
was erroneous.

                                             3
                                  No. 07-10899

these claims. We agree that diversity jurisdiction did in fact exist, and the
district court should have granted Appellants leave to amend their complaint.
See Whitmire v. Victus Ltd., 212 F.3d 885, 888 (5th Cir. 2000) (“In general, a
motion for leave to amend should be granted if it would do nothing more than
state an alternative jurisdictional basis for recovery upon the facts previously
alleged.”) (internal quotations omitted). However, in light of judicial economy,
we will not remand these state law claims to the district court.           Having
examined the arguments of the parties, the record, and the district court
proceedings, we find that there did not exist a genuine issue of material fact, and
Appellees were entitled to judgment as a matter of law. We, therefore, dismiss
Appellants’ state law claims with prejudice.
      AFFIRMED.




                                        4